[Cite as Vine v. Cleveland State Univ., 2009-Ohio-7156.]

                                       Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




JOHANNA L. VINE

        Plaintiff

        v.

CLEVELAND STATE UNIVERSITY

        Defendant

        Case No. 2009-05820-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Johanna L. Vine, a student attending defendant, Cleveland State
University (CSU), filed this action alleging that her 2004 Chevrolet Cavalier was
damaged as a proximate cause of negligence on the part of CSU personnel in
maintaining a parking lot on CSU premises. On December 3, 2008, at approximately
9:00 a.m., plaintiff parked her car at defendant’s S-3 Lot and then went to take an
examination. At approximately 12:35 p.m. on that same day, a CSU Police Officer,
Rodney Allison, was patrolling the S-3 Lot and discovered that two vehicles that were
parked there had been damaged. One of the damaged vehicles was plaintiff’s 2004
Chevrolet Cavalier. In a report (copy submitted) filed incident to his investigation of the
automotive damage, Allison noted that he observed “two parked vehicles that (were)
pushed up against each other with scattered plastic and broken vehicle parts laying
beneath the two vehicles.” Allison further noted that he “discovered a white plastic car
piece on the ground where the incident occurred that did not belong to either of the two
damaged vehicles.” According to Allison, while he was examining the damaged cars in
the parking lot, he was approached by two male CSU students who informed him they
were walking through the S-3 Lot at approximately 12:05 p.m. when they heard a loud
noise seemingly emanating from the area where the two damaged cars were parked.
Allison recorded that the two CSU students “said they saw a vehicle drive very fast
away from the area of the damaged vehicles.” Additionally in his report, Allison related
that the S-Lot attendant was questioned by CSU Police Officer Nolasco regarding any
knowledge he may have about the damaged vehicles. Allison wrote that the attendant
recalled seeing a woman “drive out of the parking lot with her front bumper dragging on
the ground.” This vehicle, according to information supplied by the S-3 Lot attendant,
“was white in color.” Allison surmised that the damage to plaintiff’s car occurred when
“someone hit the vehicle next to hers and pushed it into her vehicle.” Plaintiff’s car was
dented and scratched on the right rear quarter panel.       Plaintiff did not dispute the
contention that an unidentified driver caused the damage to her automobile. However,
plaintiff asserted that defendant should bear liability for her automotive damage and she
filed this complaint seeking to recover $542.94, the cost of repair she incurred, plus car
rental expenses. Plaintiff submitted the $25.00 filing fee and requested reimbursement
of that cost along with her damage claim.
        {¶ 2} Defendant contended that CSU cannot be held liable for property damage
committed by the acts of a third party at the CSU owned S-3 Lot. Defendant explained
that when plaintiff purchased a parking pass to park her car at CSU lots “a relationship
of licensor/licensee is created by the rental of a space to the student.” Defendant
contended that under a licensor/licensee relationship CSU bore no responsibility for the
loss of or damage to plaintiff’s car while parked at the S-3 Lot. Defendant advised that
“the Ohio courts have held a licensor owes a licensee no duty except to refrain from
wantonly or willfully causing injury.”   See Hannan v. Ehrlich (1921), 102 Ohio St. 176,
131 N.E. 504; Provencher v. Ohio Dept. of Transp. (1990), 49 Ohio St. 3d 265, 266, 551
N.E. 2d 1257. Additionally, defendant pointed out that plaintiff’s damage was caused by
the acts of an unidentified third party and CSU generally cannot be held liable for such
acts.
        {¶ 3} For plaintiff to prevail on a claim of negligence, she must prove, by a
preponderance of the evidence, that defendant owed her a duty, that it breached that
duty, and that the breach proximately caused her injuries.       Armstrong v. Best Buy
Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573, 788 N.E. 2d 1088, ¶8 citing
Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472
N.E. 2d 707.
       {¶ 4} The existence of a duty depends upon the foreseeability of harm. Jeffers
v. Olexo (1989), 43 Ohio St. 3d 140, 142-143, 539 N.E. 2d 614. Whether such a duty
exists is a question of law for the court to decide on a case-by-case basis.                See
Hickman v. Warehouse Beer Systems, Inc. (1993), 86 Ohio App. 3d 271, 273, 620 N.E.
2d 949; Reitz v. May Co. Dept. Stores (1990), 66 Ohio St. 3d 188, 583 N.E. 2d 1071.
       {¶ 5} Under the facts of the present claim, plaintiff, by purchasing a parking
pass, was a licensee on the CSU parking lots. The duty owed to a licensee is to refrain
from wanton and willful conduct which might result in injury to her. Provencher, at 266.
The facts of this claim also have established that plaintiff’s damage was caused by the
acts of an unidentified third party not affiliated with defendant. Generally, defendant has
no duty to control the conduct of a third party. Federal Steel & Wire Corp. v. Ruhlin
Const. Co. (1989), 45 Ohio St. 3d 171, 543 N.E. 2d 769. Plaintiff has failed to produce
any evidence to prove the damage to her vehicle was proximately caused by any wilful
and wanton conduct on the part of defendant; lot alone any negligent act or omission.
Plaintiff’s claim is denied.




                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




JOHANNA L. VINE

      Plaintiff

      v.
CLEVELAND STATE UNIVERSITY

        Defendant

         Case No. 2009-05820-AD

Clerk Miles C. Durfey


ENTRY OF ADMINISTRATIVE DETERMINATION




         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  MILES C. DURFEY
                                                  Clerk

Entry cc:

Johanna L. Vine                                   Sonali B. Wilson, General Counsel and
533 Earl Avenue                                   Secretary to the Board of Trustees
Kent, Ohio 44240                                  Cleveland State University
                                                  2121 Euclid Avenue, AC327
                                                  Cleveland, Ohio 44115
RDK/laa
10/29
Filed 11/19/09
Sent to S.C. reporter 3/5/10